Citation Nr: 1021613	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  01-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) from 
October 20, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1954 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decision issued in July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In May 2006, the Veteran and his spouse testified at a formal 
hearing held at the RO, over which a Decision Review Officer 
presided.  A transcript of that hearing has been associated 
with the claims file.

In October 2003, July 2005, April 2008 and October 2009, the 
Board remanded the case to the RO, via the Appeals Management 
Center (AMC), for further development and adjudicative 
action.  The particular issue remaining on appeal arises out 
of the October 2009 Board decision and remand, which, in 
pertinent part, denied entitlement to TDIU prior to October 
20, 2008, but remanded the issue of entitlement to TDIU from 
October 20, 2008.  In a February 2010 Supplemental Statement 
of the Case (SSOC), the RO/AMC denied the claim of 
entitlement to TDIU from October 20, 2008.  The case was then 
returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  
bilateral hearing loss, rated as 60 percent disabling; and 
tinnitus, rated as 10 percent disabling; his combined 
disability rating has been 60 percent, effective since 
October 20, 2008.

2.  The evidence of record illustrates that the Veteran 
worked as a salesman until 1993 and that he subsequently 
worked part-time as a preacher and as a teacher until 2003.

3.  The evidence of record indicates that the Veteran is 
likely unable to secure and follow substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for the assignment of TDIU due to service-connected 
disabilities, from October 20, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim of 
entitlement to a TDIU.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

The Veteran seeks a total rating on the basis of individual 
unemployability.  Having carefully considered the Veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002 & 
Supp. 2008); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that 
under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.   See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or impairment 
caused by disabilities that are not service connected.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19. 
 
To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.  
But see, in particular, 38 C.F.R. § 4.16(a). 
 
While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that "provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...." 
 
In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975): 
 
It is clear that the claimant need not be a total "basket 
case" before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant. 
 
Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration or accommodation was given on 
account of the same.  See 38 C.F.R. § 4.18. 
 
As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See, also, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 
 
In order to be granted a TDIU, however, the veteran's 
service-connected disabilities, standing alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
And as the Court further explained in Van Hoose, the 
disability rating, itself, is recognition that industrial 
capabilities are impaired, especially when the veteran has 
one of the higher ratings that may be assigned.  See also 38 
C.F.R. § 4.1 (indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability). 
 
Turning now to the facts of this particular case.  Effective 
as of October 20, 2008, when the Veteran's disability ratings 
were increased, his service-connected disabilities are:  (1) 
bilateral hearing loss, rated as 60 percent disabling; and 
(2) tinnitus, rated as 10 percent disabling.  His combined 
disability rating, as of that date, is 60 percent, thereby 
meeting the schedular prerequisites for a TDIU under 38 
C.F.R. § 4.16(a). 

The record reflects that the Veteran is currently 79-years-
old.  He previously worked as a salesman until his retirement 
in 1993.  He subsequently worked part-time as a preacher and 
a teacher until 2003.  In addition to his service-connected 
disabilities, the record shows that the Veteran has numerous 
non-service connected conditions, to include:  degenerative 
joint disease of the back; hypertension; sinusitis; restless 
leg syndrome; erectile dysfunction; gastroesophageal reflux 
disease (GERD); and transient ischemic attack (TIA) history 
of stroke.  

During the May 2006 formal hearing, the Veteran and his wife 
testified as to the impact of his hearing loss has on his 
ability to work and on his daily life.  He testified that he 
worked as a salesman for approximately twenty-eight years, 
until his retirement in 1993.  He stated during this work, he 
was unable to understand customers when they spoke or asked 
questions regarding products.  According to the Veteran, 
during a conversation he would have to "get up right at" a 
person in attempt to read their lips.  He stated that he had 
difficulty in his part-time work as a preacher and a teacher 
because it was difficult for him to lead the congregation 
during songs and he could not hearing people who were far 
away.  His wife testified that she was unable to have a 
conversation with the Veteran due to his hearing and that his 
disability affected their social life and the lives of their 
children. 

In October 2008, the Veteran underwent a VA audiological 
examination, during which he reported experiencing a gradual 
decrease in his hearing.  He reported that he was unable to 
hear without the use of hearing aids.  The Veteran reported 
he experiences the greatest level of difficulty with 
understanding speech in the presence of competing noise and 
watching television.  He was noted to have worked as a 
salesman following his separation from military service and 
he reported that he had been retired from all employment for 
approximately fifteen years.  Following a physical 
examination, the Veteran was found to have hearing loss in 
accordance with VA regulations.  The pertinent diagnosis was 
bilateral, severe to profound sensorineural hearing loss.  An 
opinion was not provided as to the impact of the Veteran's 
hearing loss disability on his ability to secure gainful 
employment.  TINNITUS

In September 2009, the Veteran submitted a statement from his 
private treating physician indicating that he has received 
treatment for nonservice-connected disorders.

As directed by the October 2009 Board Remand, the Veteran 
underwent an additional VA audiological examination in 
February 2010.  The associated examination report reflects 
that the claims file was reviewed by the examiner in 
conjunction with the examination.  The Veteran reported that 
his hearing loss had become worse since his last VA 
examination.  He reported that he could not understand 
conversation; his wife similarly reported that he could not 
understand her speech.  According to the Veteran, his 
tinnitus remained unchanged since the last VA audiological 
examination.  The physical examination revealed hearing loss 
in accordance with VA regulations.  The Veteran was diagnosed 
with moderate-severe to severe sensorineural hearing loss, 
bilaterally.  The examiner opined that hearing loss alone 
should not render an individual unemployable.  She explained 
that gainful employment may be possible with the use of state 
of the art amplification, assistive technology, vocational 
rehabilitation, or medical intervention.  She further stated, 
however, that due to the Veteran's poor speech 
intelligibility, he should not work in a custom service 
position.  The examiner stated that the Veteran would be able 
to perform manual labor tasks without his hearing aids 
hindering his physical abilities.  

In a statement received in March 2010, the Veteran reiterated 
the impact of his service-connected disabilities on his daily 
life.  He stated that currently he cannot hear or understand 
enough to adequately carry on a conversation.  The Veteran 
reported that he is unable to watch television because of his 
poor hearing.  He indicated that he had to resign as an elder 
of his church, which was a major part of his life.  He 
explained that at times he can understand one or two words 
during a conversation, but the result is that "you would 
have a completely different meaning."  

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above, and affording 
the Veteran the benefit of the doubt, the Board finds that 
the competent medical evidence of record supports that the 
Veteran is precluded from engaging in substantially gainful 
employment as a result of his service-connected disabilities.  
The medical evidence of record reflects that the Veteran's 
hearing loss has been diagnosed, at best, with moderate-
severe to severe bilateral hearing loss; his hearing loss was 
also diagnosed in October 2008 as being severe to profound.  
He has competently testified as to the significant impact his 
disability has on his ability to communicate with others.  In 
this regard, the Veteran is competent to provide evidence of 
the nature of his current disability.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, the Board finds the Veteran's testimony 
to be credible.  Resolving all reasonable doubt in the 
Veteran's favor, the preponderance of the evidence indicates 
that the Veteran is severely limited in his ability to 
communicate with others due to his service-connected hearing 
loss.  Accordingly, the Board finds that TDIU benefits are 
warranted in this case.  

In this regard, the Board recognizes the February 2010 VA 
examiner's opinion as to the Veteran's unemployability.  The 
examiner opined that gainful employment is possible with the 
use of such measures as state of the art amplification and 
assistive devices.  She essentially concluded that the 
Veteran's hearing loss would not hinder his ability to 
perform manual labor tasks.  The evidence of record 
illustrates that the Veteran worked full-time as a salesman 
for approximately 28 years.  There is no indication from the 
record that the Veteran has had any education or training, 
such a typing, which would alleviate his need for verbal 
communication.  Moreover, there is no indication that the 
Veteran has been trained to communicate using any other 
methods or assistive devices, absent his bilateral hearing 
aids.  Indeed, the February 2010 examiner opined that the 
Veteran should not work in customer service due to his poor 
speech intelligibility.  As he is severely limited in his 
ability to verbally communicate with others and does not have 
the training to communicate via another medium, he would be 
greatly disadvantaged in employment requiring interaction 
with others, such as a sales position.  

Similarly, the evidence indicates that the Veteran would 
likely be unable to secure substantially gainful employment 
involving manual labor due to his hearing loss.  In reaching 
this determination, the Board acknowledges the February 2010 
examiner's opinion essentially that the Veteran's hearing 
loss would not hinder his ability to perform manual labor 
tasks.  In this regard, the Board notes that while the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
In this case, given the Veteran's level of hearing 
impairment, aside from his advanced age, he would likely have 
still have difficulty working in most manual labor positions, 
which may require less verbal communication but would still 
require the ability to hear and navigate potential hazards.  
Moreover, there is no indication from the record that the 
Veteran has any previous work experience or training 
involving manual labor since his separation from service.  It 
thus appears that the Veteran has no specific skills to re-
enter the work force at a job not involving an ability to 
hear and communicate verbally and effectively.  

In addition to his service-connected hearing loss (and 
tinnitus), the Veteran also suffers from hypertension, 
sinusitis, restless leg syndrome, erectile dysfunction, GERD, 
and TIA history of stroke.  But even apart from these 
nonservice-related factors, the medical evidence indicates he 
would be unable to secure or maintain substantially gainful 
employment due to his service-connected bilateral hearing 
loss, alone.  In other words, even if his nonservice-
connected disabilities were not present, he still would be 
unable to obtain or maintain substantially gainful employment 
because of the severity of his bilateral hearing loss.  
Indeed, as mentioned, it is rated as 60 percent disabling.  
Additionally, it is reasonable to also assume that his 
tinnitus, which as mentioned is also service connected and 
rated at the highest possible level of 10 percent, further 
exacerbates his inability to hear and communicate with others 
inasmuch as it is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  There is no higher 
rating for his tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

While the Board recognizes that the Veteran has been able to 
perform some work over the preceding years, this work has 
consisted of part-time work as a preacher and as a teacher.  
There is no indication that he is able to earn a "living 
wage" from this work.  See Moore, 1 Vet. App. 356.  As noted 
above, the ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  See Id. 
at 358.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany, 9 Vet. App. at 519; 
Brown, 5 Vet. App. at 421.



ORDER

The claim for a TDIU is granted from October 20, 2008, 
subject to the laws and regulations governing the payment of 
monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


